597 So. 2d 974 (1992)
Michael Anthony RHODES, Appellant,
v.
STATE of Florida, Appellee.
No. 91-2482.
District Court of Appeal of Florida, Fourth District.
May 13, 1992.
Richard L. Jorandby, Public Defender, and Tanja Ostapoff, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Patricia G. Lampert, Asst. Atty. Gen., West Palm Beach, for appellee.
*975 PER CURIAM.
Appellant brings this appeal from his conviction for purchase of cocaine within 1,000 feet of a school. The record demonstrates that the crack cocaine purchased by appellant from an undercover Broward County Sheriff's officer during a reverse sting was manufactured by the Broward County Sheriff's Office. Therefore we reverse appellant's conviction and sentence on the authority of Kelly v. State, 593 So. 2d 1060 (Fla. 4th DCA 1992), and Grissett v. State, 594 So. 2d 321 (Fla. 4th DCA 1992). This case is remanded to the trial court with directions to discharge appellant.
REVERSED AND REMANDED.
GLICKSTEIN, C.J., and GUNTHER and POLEN, JJ., concur.